Per Curiam. The question arises in this ease, whether section 80 of the road and bridge law of 1874 is constitutional. Appellant made the point in the court below and insists upon it here, that under section 13 of the Bill of Rights, before his land can be condemned for public use, his damages must be assessed by a jury of twelve men, and the statute providing for a jury of six only, such statute is involved. The record shows that his damages were assessed under the statute, by a statutory jury, the appellant not being present. We see no way of deciding the questions raised upon this record without passing upon the validity of this statute under the Constitution. This we have no jurisdiction to do, under the statute regulating appeals to this court. The appeal must therefore be dismissed. Appeal dismissed.